Citation Nr: 0303899	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for sleep apnea had not been submitted, and denied 
this claim, and denied the veteran's claims for service 
connection for hypertension, a seizure disorder, sleepiness 
and memory loss.  The veteran filed a timely appeal to these 
adverse determinations.

The Board observes that when the veteran's claims were 
previously before the Board in February 1999, the Board found 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for sleep apnea had 
been submitted, and reopened the veteran's claim for service 
connection for this disorder.  The Board then determined that 
further medical development was required prior to 
adjudicating this claim on the merits, and remanded this 
issue to the RO for further action.  The Board also 
determined that, due to the possible impact of this 
development on the remaining issues on appeal, appellate 
consideration of the issues of service connection for 
hypertension and service connection for a seizure disorder 
would be deferred until the pending development had been 
completed.

Finally, the Board fond that the veteran had properly 
withdrawn his appeals as to the issues of service connection 
for sleepiness and service connection for memory loss.  As 
such, they are not presently before the Board.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
medical evidence which indicates that his current sleep apnea 
is related to his military service, and the three medical 
opinions which disfavor a finding that the veteran's sleep 
apnea is related to his service-connected fractured jaw are 
more persuasive than the one medical opinion which arguably 
supports such a link.

3. The veteran's claims file does not contain competent 
medical evidence which indicates that his current 
hypertension is related to his military service or to a 
service-connected disability.

4. The veteran's claims file does not contain competent 
medical evidence which indicates that his current seizure 
disorder is related to his military service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was neither incurred in nor aggravated by the 
veteran's active duty military service, and is not due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, § 3.310(a) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  Hypertension was neither incurred in nor aggravated by 
the veteran's active duty military service, and is not due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   

3.  A seizure disorder was neither incurred in nor aggravated 
by the veteran's active duty military service, and is not due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, § 3.310(a) (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in April 1996, in the statement of the 
case (SOC) issued in January 1997, in the supplemental 
statements of the case (SSOC) issued in January 1998, July 
2000, January 2001 and April 2002, at the time of a hearing 
before an RO hearing officer in July 1997, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
entire military personnel records jacket, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, and examination reports, several VA and 
private opinions regarding the etiology of the veteran's 
disorders, rendered at the request of VA, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing before an RO 
hearing officer in July 1997, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I.  Sleep Apnea

Factual Background

The veteran maintains that he currently suffers from 
obstructive sleep apnea, which is related to a deformity of 
the jaw caused by a jaw fracture he sustained in service.  
The Board observes that in a rating decision dated in May 
1992, VA granted the veteran's claim for service connection 
for a fractured jaw.

Evidence relevant to the veteran's claim for service 
connection for sleep apnea includes his service medical 
records, which are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, sleep apnea.

The first post-service evidence relating to sleep apnea is 
found in clinical and testing reports from the University of 
Utah dated in June 1993.  At that time, the veteran reported 
that he had been a loud snorer for 25 years, and complained 
of daytime fatigue.  The veteran stated that he had never 
weighed over 130 pounds until age 30, but had since kept 
gaining weight to his current weight of 247 pounds.  The 
examiner noted that the veteran was 5'11" in height, and 
characterized him as "moderately obese."  In addition, it 
was noted that the veteran was taking several prescription 
medications, and had smoked cigarettes at the rate of 11/2 
packs per day for 34 years, though he had quit 2 years 
earlier.  Following polysomnography testing, a diagnosis of 
obstructive sleep apnea syndrome was rendered.

In a cover letter dated in September 1993 which accompanied 
these records, S. Watanabe, M.D. at the University of Utah 
stated that the veteran's narrow posterior pharyngeal space 
with thick and drooping soft palate and thick pharyngeal wall 
was "most likely causing narrowing, or obstructing his upper 
airway during sleep."  He also noted that the veteran had a 
somewhat smaller jaw which was slightly recessed posteriorly 
as a result of a complicated fracture of the mandibula with 
subsequent reconstructive surgery that he had while in 
Vietnam in 1967.  He concluded: "This minor anatomical 
modification could also be contributing to the narrowing of 
his upper airway during sleep; although the degree of 
contribution may or may not be significant."

VA inpatient and outpatient treatment notes in 1994 indicate 
that follow-up testing, including sleep studies, confirmed 
the diagnosis of sleep apnea.  The only associated risk 
factors for this disorder mentioned at the time of this 
treatment included obesity, exposure to elevated levels of 
dust from farming, and tobacco abuse.  Of note is the fact 
that in May 1994, the examiner noted that the veteran 
"smokes and is not interested in quitting," while in August 
1994 the examiner noted that the veteran was "still smoking 
- no desire to quit." 

In May 1995, the veteran was again treated at the University 
of Utah for his sleep apnea.  At that time, it was noted that 
he veteran had been using a nasal CPAP since June 1993, but 
that he still had complaints of non-refreshing sleep, chronic 
fatigue and excessive daytime sleepiness.  A follow-up 
polysomnographic study was conducted, and his nasal CPAP was 
adjusted pursuant to the results.  The examiners stated that 
"In summary, significantly higher CPAP level was required to 
treat his obstructive sleep apnea...  Although exact reason is 
not know, his 17 pound weight gain, possible change in nasal 
airway patency, increased age and living at higher altitude 
could in part be responsible."

In March 1996, the veteran underwent a VA examination of his 
jaw.  The examiner was also requested to offer an opinion 
regarding whether the veteran's sleep apnea was related to 
his residuals of his inservice jaw fracture.  At the time of 
examination, the veteran stated that he smoked one pack of 
cigarettes per day.  He also indicated that he was taking 
multiple prescription medications.  He reported that he 
suffered a fractured lower jaw in service in a fight, and 
that ever since that time, he had had problems with loud 
snoring.  He also reported a slow weight gain since he broke 
his jaw until the present.  He stated that prior to breaking 
his jaw he did not snore and did not have trouble with 
obstructed breathing at night.  Following an examination, 
including x-rays, the examiner offered the following opinion:

From my examination and from the 
patient's appearance, it appears that the 
mandibular fracture has healed well.  On 
the other hand, I don't know of any way 
that the mandibular fracture could have 
caused the obstructive sleep apnea.  The 
patient may have some obstructive 
symptoms if he did have his teeth wired 
together at that time but I would suspect 
they should have cleared when he was 
taken out of fixation and the arch bars 
were removed.  I certainly think the 
patient's continued weight gain, 
continued smoking over the past couple of 
years and lack of exercise have [been] 
contributory factors to the worsening of 
his obstructive sleep apnea.  In summary, 
I would say there is a good chance the 
obstructive sleep apnea did begin when he 
was in the service but I don't know any 
way it could be related to the fractured 
mandible because there does not appear to 
be significant deformity of the mandible.  

In March 1996, the veteran was also evaluated by Daniel G. 
Johnson, M.D., a private neurologist at Cheyenne Internal 
Medicine & Neurology, P.C., at the request of VA.  Although 
this examination was primarily concerning issues other than 
the veteran's jaw, this examiner did offer some relevant 
comments.  Following an examination, which notably did not 
include an examination of the veteran's jaw or x-ray thereof, 
this examiner offered the following opinion:

As for how much of his trouble is service 
related, [The veteran] claims that he did 
not start snoring until his jaw was 
broken.  I suppose this is believable; 
trauma severe enough to cause a broken 
jaw might re-arrange the oral anatomy to 
trigger snoring.  However, I think the 
patient's weight gain over the years is 
at least half of the problem here.  The 
patient blames his weight gain on his 
sleep apnea.  I think he has it 
backwards.  Although people with sleep 
apnea have trouble losing weight, because 
they do not have the energy to exercise, 
the apnea seldom starts until they have 
already gained the weight.

In July 1997, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he did not 
snore before entering the military, but snored when he left 
service.  Transcript at page 2.  When asked what caused him 
to start snoring while he was in the service, he replied "I 
think it was a broken jaw.  I know other guys that have 
broken jaws and they snore like me, also, they're on CPAP the 
same as I am."  T. at p. 3.  He stated that the first time 
he was a doctor for this problem was in either 1991 or 1992, 
at which time Dr. Watanabe at the Salt Lake City Regional 
Medical Center told him that he had obstructive sleep apnea.  
T. at p. 3.  He stated that he broke his jaw in Korea, and 
knew that he was snoring because the other soldiers in his 
barracks set his belongings outside in the street.  T. at p. 
7.

At the time of this hearing, the veteran submitted to VA a 
large packet of medical and lay evidence relating to his 
claim for disability benefits from the U.S. Social Security 
Administration.  Of particular note is a statement dated in 
May 1996 from John F. Konings, M.D., a physician in private 
practice.  In this statement, Dr. Koning noted that the 
veteran had a line of duty injury in Vietnam n 1968 resulting 
in a fractured jaw, and that the veteran "states he began 
snoring after the jaw healed."  This snoring reportedly 
worsened over the years, and a sleep study in 1993 at the 
University of Utah showed sleep apnea.  Dr. Koning did not 
comment further on the connection between the veteran's 
history and his sleep apnea.

In November 1997 through February 1998, William Fell, M.D., 
treated the veteran for his sleep apnea at Ivinson Memorial 
Hospital.  Of note is a treatment record dated in February 
1998, at which time Dr. Fell commented as follows:

He also has sleep apnea and is using his 
BIPAP machine.  This is due to his 
obesity and his extremely large, thick 
and short neck.  He has classic 
Pickwickian habitus.  He's trying to get 
the VA to claim that his obstructive 
sleep apnea was due to his jaw fracture 
in the past, but that's just not the 
case.

In February 2000, the veteran again underwent a VA 
examination at the request of VA.  This examiner was asked to 
review the veteran's entire medical record concerning his 
sleep apnea.  At the time of examination, the examiner noted 
that he had previously provided care for the veteran, and was 
involved in the initial diagnosis of obstructive sleep apnea.  
However, he stated that he had not treated the veteran since 
1995.

This examiner set forth in some detail the history of the 
veteran's sleep apnea as revealed by his medical records, 
including the findings and studies performed in 1993, when 
the veteran was first diagnosed as suffering from sleep 
apnea.  He also reported the results of an examination in 
November 1997 by Dr. William Fell, who described a normal 
oral examination, which excluded any significant persistent 
problems from his jaw injury.  He also stated that "Other 
physicians attributed his symptoms of excessive daytime 
somnolence and hypertension to his sleep apnea, but note that 
his 'mandibular outline appeared good" [WP Gibbons 3/7/96] 
and commented on his continued gradual weight gain.  So did 
Dr. Daniel Johnson [3/13/36]."

The VA examiner then offered the following medical opinion:

The major cause of OSA [is] obesity.  
[The veteran] is obese: his weight in 
1995 and 96 was 153% of ideal, Body Mass 
Index = 37 kg/m2.

Aggravating and contributing factors are 
nasal obstruction (observed by Dr. Fell) 
and redundant hypopharyngeal tissue (also 
observed by Dr. Fell).

A POTENTIAL aggravating and contributing 
factor is severe jaw deformity (for 
example, marked retrognathia) which [the 
veteran] does NOT have.  Indeed, at least 
2 examiners (Drs. Fell and Johnson) 
described a normal mandibular outline and 
commented that his past jaw injury had 
healed normally.  In other words, areas 
of obstruction have been identified both 
upstream and downstream from his jaw 
which appears to be normal.

Other aggravating factors include smoking 
(notes indicate that [the veteran] 
smoked).

The likelihood that [the veteran's] past 
jaw injury has caused his obstructive 
sleep apnea is so small as to be non-
existent.  Sleep apnea may be attributed 
to other factors such as obesity, 
redundant hypopharyngeal tissue (often 
caused by obesity) and deviated nasal 
septum.

[The veteran] attributes the beginning of 
his weight gain to his jaw injury.  This 
is unlikely because most patients with 
jaw injuries cannot eat well and more 
commonly suffer from weight loss.  His 
claim does not make sense medically and 
is most likely attributed to co-
incidence.

(emphasis in original).

The Board also notes that the record is replete with comments 
from examiners that the veteran could alleviate much of his 
sleep apnea problems by taking actions to help himself, such 
as by stopping smoking and losing weight through diet and 
exercise, but that he patently refuses to do so.  A typical 
comment is contained in a VA outpatient treatment note dated 
in June 2000, at which time the examiner noted that the 
veteran "is an extremely difficult patient to reason with.  
He seems to have a limited grasp of his health status and 
blames the medical profession for much of his troubles.  He 
comes in disheveled, unkempt, unshaven, obese and very 
difficult to convince that he must exert some effort to 
assist in his health care."

Analysis

Following a review of this evidence, the Board has found no 
medical opinion that directly relates the veteran's sleep 
apnea in any way to his period of military service, some 23 
years prior to his first post-service diagnosis of sleep 
apnea in June 1993.  Although the VA examiner who performed 
the March 1996 examination stated that there was "a good 
chance" that the veteran's obstructive sleep apnea began 
when he was in the service, based on the veteran's reported 
history, including his report of having experienced steady 
weight gain and daytime somnolence ever since he broke his 
jaw, this reported history is not supported by the other 
evidence of record.  As noted above, the veteran's service 
medical records themselves are entirely negative for 
contemporaneous complaints or diagnoses of, or treatment for, 
sleep apnea, and the veteran did not report any weight gain 
or daytime somnolence in service or for many decades 
thereafter.  On the contrary, at the time of service 
discharge in May 1970 the veteran completed a Report of 
Medical History in which he specifically denied any recent 
gain or loss of weight.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See West v. Brown, 7 Vet. App. 
70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The 
Board finds that the contemporary service medical records, 
including the separation examination, are entitled to far 
more probative weight than the evidentiary assertions of the 
claimant advanced many years after service.

In any case, the Board observes that the veteran's major 
theory of entitlement is not that his sleep apnea began in 
service or is directly related thereto, but rather that it is 
due to a malformation of his jaw caused by his service-
connected jaw fracture.  Several items of evidence address 
this possibility.  In general, the Board is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.

The Board has identified only one item of evidence which 
arguably favors the veteran's claim of a link between the 
veteran's service-connected jaw fracture and his sleep apnea 
- the September 1993 statement by Dr. Watanabe.  The Board 
has also identified three items of evidence which clearly 
disfavor a finding of any such link - the March 1996 opinion 
by a VA examiner, the February 1998 opinion by Dr. Fell, and 
the February 2000 opinion by a VA examiner.  Finally, the 
Board finds that one opinion - the March 1996 opinion by Dr. 
Johnson - is at the very least neutral, and arguably tends to 
disfavor a link.  The Board finds that the three medical 
opinions which disfavor a link between the veteran's sleep 
apnea and his inservice jaw injury are more probative and 
persuasive than the statement by Dr. Watanabe for several 
reasons.  

First, the three opinions disfavoring the veteran's claim 
were clear and definitive.  The VA examiner who conducted the 
March 1996 examination opined that "I don't know any way it 
[the veteran's sleep apnea] could be related to the fractured 
mandible..."  Dr. Fell stated in February 1998 that the 
veteran's sleep apnea "is due to his obesity and his 
extremely large, thick and short neck."  He also 
definitively discounted the veteran's claim of a link between 
his jaw fracture and his sleep apnea, commenting that "He's 
trying to get the VA to claim that his obstructive sleep 
apnea was due to his jaw fracture in the past, but that's 
just not the case."  Similarly, the VA examiner who 
conducted the February 2000 VA examination opined that "The 
likelihood that the veteran's past jaw injury has caused his 
obstructive sleep apnea is so small as to be non-existent." 

By contrast, Dr. Watanabe's opinion is, at best, equivocal 
and speculative.  Dr. Watanabe opined that while the 
veteran's service-connected jaw fracture did not cause his 
sleep apnea, the "minor anatomical modification" caused by 
this fracture "could also" be "contributing" to the 
narrowing of the veteran's upper airway, though the degree of 
contribution "may or may not be significant."  The Board 
notes that an opinion expressed in terms such as "may," 
also implies "may or may not," and is generally too 
speculative to establish support for a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient); Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Second, several of the opinions disfavoring the veteran's 
claim appear to have been based on a more full and complete 
factual basis than the opinion by Dr. Watanabe.  In 
particular, the Board observes that the VA examiner who 
performed the February 2000 examination reviewed the 
veteran's entire claims file in forming his opinion, and 
referred to - and even quoted - the findings and opinions of 
previous examining physicians in determining the etiology of 
the veteran's sleep apnea, including the findings by Dr. 
Fell, Dr. Johnson, and the VA examiner who conducted the 
March 1996 examination.  He also indicated that he had been 
involved in the initial diagnosis of the veteran's sleep 
apnea in the early 1990's, and thus had an opportunity to 
personally observe the veteran's medical progression 
longitudinally from the date of initial diagnosis up until 
the time of his examination in February 2000.  By contrast, 
there is no evidence that Dr. Watanabe reviewed any prior 
medical records in forming his opinion.

Third, Dr. Watanabe's equivocal statement is outweighed not 
only by the quality of the opinions that disfavor the 
veteran's claim, but also by the quantity.  At least three 
examining physicians have indicated that the veteran's 
current sleep apnea is unrelated to his inservice jaw 
fracture.  By contrast, Dr. Watanabe's statement is the only 
statement that even arguably favors the link claimed by the 
veteran. 

The Board finds that the last item of evidence identified by 
the Board - the March 1996 opinion by Dr. Johnson - is 
unclear to the point of being of little probative value.  
While Dr. Johnson conceded that the veteran's report of never 
having snored until his jaw was broken was "believable," 
since trauma severe enough to have broken the veteran's jaw 
could have re-arranged his oral anatomy enough to trigger 
snoring, this examiner notably did not examiner the veteran's 
oral anatomy or review any x-rays or prior medical reports to 
determine whether the veteran's oral anatomy had indeed by 
"re-arranged."  As the remainder of the evidence in the 
veteran's claims file shows, the veteran's mandible fracture 
resulted in no or, at most, very slight anatomical changes.  
As such, it is unknown what Dr. Johnson's opinion would have 
been had he known this fact.  

In addition, this section of Dr. Johnson's statement 
addressed only the onset of the veteran's snoring, and did 
not further correlate this snoring with the actual beginning 
of the veteran's sleep apnea.  Indeed, Dr. Johnson did not 
comment on the date of onset of the veteran's sleep apnea in 
any way.

Finally, Dr. Johnson appeared to attribute the veteran's 
sleep apnea primarily to his obesity.  However, Dr. Johnson's 
phrasing of this opinion - "I think the patient's weight 
gain over the years is at least half of the problem here" - 
is somewhat informal and leaves open the possibility that 
other factors caused his sleep apnea.  Therefore, the Board 
finds that this opinion is essentially neutral, and neither 
clearly favors nor disfavors the veteran's claim.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for sleep apnea.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Hypertension

Factual Background

The veteran also maintains that he currently suffers from 
hypertension, which is also related to a the jaw fracture he 
sustained in service, since he asserts that the jaw fracture 
led to sleep apnea, and the sleep apnea caused hypertension.

Evidence relevant to the veteran's claim for service 
connection for hypertension includes his service medical 
records, which are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, hypertension.

The first evidence of a diagnosis of hypertension is in 
February 1994, at which time several VA treatment records 
indicated several diagnoses of, and treatment for, 
hypertension.  The cause and date of onset of this disorder 
were not provided.

In January 1996, VA received a statement from the veteran's 
VA physician, dated in December 1995, which he indicated was 
written at the veteran's request.  This physician stated that 
he had had a history of hypertension "for 5-6 years," for 
which he was being treated with prescription medications.  
This physician stated that the "[e]tiology of his 
hypertension is unknown," though it had been noted that 
systemic hypertension could be a clinical feature of 
obstructive sleep apnea.

In March 1996, the veteran underwent a VA examination.  At 
that time, it was noted that the veteran had first been 
diagnosed with hypertension 4 years earlier.  No statement 
regarding the cause of this disorder was offered.

Several subsequent VA and private medical notes noted 
diagnoses of hypertension, and entertained the possibility 
that the veteran's hypertension could be exacerbated by his 
sleep apnea.  None of these medical professionals related the 
veteran's hypertension to his jaw fracture or otherwise 
related this disorder to his military service.

At the time of the veteran's hearing before an RO hearing 
officer in July 1997, the veteran testified that he was first 
diagnosed as suffering from hypertension in June 1990 at a VA 
hospital.  Transcript at page 8.  He stated that he was not 
told then - and had never been told since - what caused his 
hypertension.  T. at p. 8.  However, the veteran's 
representative noted that in March 1993, a VA examiner had 
opined that the veteran's hypertension "could certainly be 
related to the obstructive sleep apnea."  T. at p. 9.  After 
reviewing the record, the Board observes that this appears to 
be a reference to the VA examination conducted in March 1996, 
not 1993.

Analysis

Following a review of this evidence, the Board has found no 
medical opinion that relates the veteran's hypertension in 
any way to his period of military service, some 20 years 
prior to his first post-service diagnosis of hypertension in 
the early 1990's.  The Board observes that the veteran 
himself has not contended that his hypertension began in 
service or is directly related thereto, but rather asserts 
that it is due to his sleep apnea.  The Board acknowledges 
that both VA and private medical records discuss this 
possibility.  However, even if the Board were to find that 
the veteran's hypertension is due to his sleep apnea, this 
would not serve to establish his claim, as the veteran's 
sleep apnea has not been determined to be related to service, 
as explained in detail above.  As such, the Board can 
identify no basis upon which service connection for 
hypertension could be granted, and his claim for this benefit 
must be denied.


III.  Seizure Disorder

Factual Background

The veteran also maintains that he currently suffers from a 
seizure disorder, which is also related to a the jaw fracture 
he sustained in service, since he asserts that the jaw 
fracture led to sleep apnea, and the sleep apnea caused his 
seizures.

Evidence relevant to the veteran's claim for service 
connection for a seizure disorder includes his service 
medical records, which are negative for any recorded evidence 
of complaints or diagnoses of, or treatment for, a seizure 
disorder.

Post-service evidence indicates that the possibility of a 
seizure disorder was first discussed by treating physicians 
sometime in the early 1990's.  Much of the medical evidence 
from the early 1990's reflects ongoing discussions and 
testing to determine whether the veteran's reported symptoms 
actually represented seizures, or were more properly viewed 
as a different disorder.  However, the Board notes that 
current medical evidence contains numerous diagnoses of a 
seizure disorder.

The only evidence which addresses the claimed link between 
the veteran's seizures and his sleep apnea consists of the 
two examinations and opinions rendered in March 1996 - one by 
a VA examiner and one by Dr. Johnson, a physician in private 
practice.  Following examinations, the VA examiner opined 
that "The hypertension and seizure-like disorder could 
certainly be related to the obstructive sleep apnea," while 
Dr. Johnson opined that "[The veteran] blames his 'seizures' 
on the broken jaw, but I do not see any connection."

At the time of the veteran's hearing before an RO hearing 
officer in July 1997, he reported that he had first been 
diagnosed as suffering from a seizure disorder in either 1993 
or 1994, and that he was not told then and had never been 
told since what caused his seizures.  Transcript at page 10.  
When asked why he believed that his seizures were related to 
his jaw fracture, he stated that Dr. Watanabe had told him 
that he could have seizures and other problems with his body 
as a result of his sleep apnea, and that his sleep apnea was 
caused by his broken jaw.  T. at p. 11.

Analysis

As was the case with the veteran's claim for service 
connection for hypertension, the Board has found no medical 
opinion which relates the veteran's seizure disorder in any 
way to his period of military service, some 20 years prior to 
his first post-service diagnosis of a seizure disorder in the 
early 1990's.  The Board again observes that the veteran 
himself has not contended that his seizure disorder began in 
service or is directly related thereto, but rather asserts 
that it is due to his sleep apnea.  The Board acknowledges 
that both VA and private medical records discuss this 
possibility, and that there is medical evidence both favoring 
and disfavoring this theory.  However, even if the Board were 
to find that the veteran's seizure disorder is due to his 
sleep apnea, this would not serve to establish his claim, as 
the veteran's sleep apnea has not been determined to be 
related to service, as explained in detail above.  As such, 
the Board can identify no basis upon which service connection 
for a seizure disorder could be granted, and his claim for 
this benefit must be denied.



ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for a seizure disorder is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

